DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Worledge et al. (US 7081658), hereinafter ‘Worledge’.


Regarding Claim 1, Worledge teaches a magnetic device (Fig. 2) comprising: a pinned layer having an in-plane magnetization direction (Fig. 2, 208 showing in-plane magnetization direction); a free layer (Fig. 2, 212-216), having an in-plane magnetization direction (Fig. 2, showing in-plane magnetization direction), vertically spaced apart from the pinned layer to be aligned with the pinned layer (Fig. 2); a conductive spacer layer (Fig. 2, 210) disposed between the pinned layer (Fig. 2, 208) and the free layer (Fig. 2, 212-216); an antiferromagnetic layer (Fig. 2, 202) disposed to pin the magnetization direction of the pinned layer and vertically spaced apart from the pinned layer to be aligned with the pinned layer (Fig. 2); and a noble metal spacer layer (Fig. 2, 206) disposed between the pinned layer (Fig. 2, 208) and the antiferromagnetic layer (Fig. 2, 202), wherein the pinned layer (Fig. 2, 208) comprises CoFe (Col. 4, Lines 15-20), and the free layer (Fig. 2, 214-216) comprises a first ferromagnetic layer of NiFe (Fig. 2, 216; Col. 4, Lines 38-45) separated from the conductive spacer (Fig. 2, 210) by a second ferromagnetic layer (Fig. 2, 212) of CoFe (Fig. 2, 212; Col. 4, Lines 38-45) disposed in contact with the conductive spacer (Fig. 2, 210).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4, 5, 7, 9-12, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worledge et al. (US 7081658), hereinafter ‘Worledge’ and further in view of Han et al. (US 20140110804), hereinafter ‘Han’.

Regarding Claims 2, 5, and 15, Worledge teaches wherein the noble metal spacer layer (Fig. 2, 206) is a single-layer thin film ruthenium (Col. 4, Lines 21-23), however Worledge fails to explicitly disclose the spacer layer is a single-layer thin film of copper or platinum, or a multilayer thin film of copper and platinum and the noble metal spacer layer has a thickness of 0.1 to 0.8 nanometer (nm).
However Han teaches a spacer layer is a single-layer thin film of copper or platinum (Para [0062]), or a multilayer thin film of copper and platinum (Para [0062]; Clms 5 and 15 combination of copper and platinum) and the noble metal spacer layer has a thickness of 0.1 to 0.8 nanometer (nm)(Para [0061-0062]; Clms 5 and 15 Angstrom (Å), unit of length, equal to 10−10 metre, or 0.1 nanometre) for the benefit of providing alternative materials of a spacer material, thus not limiting to a single material, configured as a GMR device.
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide the spacer layer as a single-layer thin film of copper or platinum, or a multilayer thin film of copper and platinum and the noble metal spacer layer having a thickness of 0.1 to 0.8 nanometer (nm) for the benefit of providing alternative materials of a spacer material, thus not limiting to a single material, configured as a GMR device as taught by Han in Para [0061-0062].

Regarding Claims 4, 9, and 14, Worledge teaches wherein the conductive spacer layer has a thickness of 2.2 nm (Col. 5, Lines 36-48 Angstrom (Å), unit of length, equal to 10−10 metre, or 0.1 nanometre).  Worledge fails to explicitly disclose the conductive spacer comprises copper. 

Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide a conductive spacer comprises copper for the benefit of providing alternative materials of a spacer material, thus not limiting to a single material as taught by Han in Para [0062].

Regarding Claims 7 and 12, Worledge teaches a magnetic device (Fig. 2) comprising: a pinned layer having an in-plane magnetization direction (Fig. 2, 208 showing in-plane magnetization direction); a free layer (Fig. 2, 212-216), having an in-plane magnetization direction (Fig. 2, showing in-plane magnetization direction), vertically spaced apart from the pinned layer to be aligned with the pinned layer (Fig. 2); a conductive spacer layer (Fig. 2, 210) disposed between the pinned layer (Fig. 2, 208) and the free layer (Fig. 2, 212-216); an antiferromagnetic layer (Fig. 2, 202) disposed to pin the magnetization direction of the pinned layer and vertically spaced apart from the pinned layer to be aligned with the pinned layer (Fig. 2); and a noble metal spacer layer (Fig. 2, 206) disposed between the pinned layer (Fig. 2, 208) and the antiferromagnetic layer (Fig. 2, 202).
Worledge fails to disclose wherein the noble metal spacer layer is a single-layer thin film of platinum or a multilayer thin film of copper and platinum of Claim 12.
However Han teaches a metal spacer layer is a single-layer thin film of platinum (Para [0062]) or a multilayer thin film of copper and platinum (Para [0062]) for the benefit of providing alternative materials of a spacer material, thus not limiting to a single material; Para [0062]; and for Clm 12 combination of copper and platinum Para [0062].
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide the noble metal spacer layer as a single-layer thin film of 

Regarding Claims 10 and 16, Worledge further teaches wherein the pinned layer (Fig. 2, 208) comprises CoFe (Col. 4, Lines 15-20), and the free layer (Fig. 2, 214-216) comprises a first ferromagnetic layer of NiFe (Fig. 2, 216; Col. 4, Lines 38-45) and a second ferromagnetic layer (Fig. 2, 212) of CoFe (Fig. 2, 212; Col. 4, Lines 38-45).

Regarding Claims 11 and 17, Worledge fails to explicitly disclose the noble metal spacer layer has a thickness of 0.1 to 0.8 nanometer (nm).
However Han teaches a spacer layer a noble metal spacer layer having a thickness of 0.1 to 0.8 nanometer (nm)(Para [0061-0062]; Clm 5 Angstrom (Å), unit of length, equal to 10−10 metre, or 0.1 nanometre) for the benefit of providing an alternative thickness of the material to configure as a GMR device.
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide the noble metal spacer layer having a thickness of 0.1 to 0.8 nanometer (nm) for the benefit of providing an alternative thickness of the material to configure as a GMR device. [0061-0062].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worledge et al. (US 7081658), hereinafter ‘Worledge’ as applied to claim 1 above, and further in view of Kikitsu et al. (US 20170212188), hereinafter ‘Kikitsu’.

Regarding Claim 3, Worledge fails to disclose wherein the free layer has shape magnetic anisotropy, and the magnetic device is connected with a Wheatstone bridge structure. Kikitsu 
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide the free layer having shape magnetic anisotropy, and the magnetic device connected with a Wheatstone bridge structure for the benefit of uniformly orienting the long axis direction under no external magnetic field and providing a significantly large output signal as taught by Kikitsu in Para [0044, 0160].

Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worledge et al. (US 7081658), hereinafter ‘Worledge’ in view of Han et al. (US 20140110804), hereinafter ‘Han’, and further in view of Kikitsu et al. (US 20170212188), hereinafter ‘Kikitsu’.

Regarding Claims 8 and 13, Worledge in view of Han fail to disclose wherein the free layer has shape magnetic anisotropy, and the magnetic device is connected with a Wheatstone bridge structure. 
Kikitsu teaches wherein the free layer (Fig. 21, free layer 233/11A) has shape magnetic anisotropy (Para [0044] layer 11A oriented by shape magnetic anistropy), and the magnetic device is connected with a Wheatstone bridge structure (Para [0160]) for the benefit of uniformly orienting the long axis direction under no external magnetic field and providing a significantly large output signal.
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide the free layer having shape magnetic anisotropy, and the magnetic device connected with a Wheatstone bridge structure for the benefit of uniformly .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALESA ALLGOOD/Primary Examiner, Art Unit 2868